Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 1 of 8

EXHIBIT 6
 

Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 2 of 8
Case 5:17-cv-01302-D Document 41 Filed 11/21/18 Page 1of5

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF OKLAHOMA

 

SEAN SMITH and CRYSTAL SMITH,
Plaintiffs,

Vv,

CSAA FIRE AND CASUALTY
INSURANCE COMPANY,

Defendant,

PLAINTIFFS’ FINAL WITNESS LIST.

 

Case No: 5:17-cv-01302-D

Pursuant to the Scheduling Order [Doc. No. 29], the following is Plaintiffs’ Final

List of Witnesses:

 

 

 
  

 

 

. {Sean Smith
c/o Mansell Engel & Cole
{204 N. Robinson, 21* Floor
Oklahoma City, OK 73102

 
  

Knowledge of facts relating to loss
and damages, purchase of insurance
policy, denial of claim and damages, |
work related to loss and damages,
inspection of property, investigation
and handling of claim, scope, amount
and cause of damages, and insurance
coverage.

 

2. {Crystal Smith
c/o Mansell Engel & Cole
204 N. Robinson, 21° Floor
Oklahoma City, OK 73102

 

 

 

Knowledge of facts relating to loss
and damages, purchase of insurance
policy, denial of claim and damages,
work related to loss and damages,
inspection of property, investigation
and handling of claim, scope, amount
and cause of damages, and insurance
coverage.

 

 

 
Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 3 of 8
Case 5:17-cv-01302-D Document 41 Filed 11/21/18 Page 2 of 5

 

Lisa Holliday

Rimkus Engineer

c/o R. Greg Andrews

Pignato, Cooper, Kolker & Roberson, P.C.
Robinson Renaissance Building

119 N. Robinson Ave., 11" Floor
Oklahoma City, OK 73102

As per deposition — her inspection,

estimate, photographs, and report of
damage to Plaintiffs’ home,
knowledge of estimate, condition of
the home, Rimkus’ claim procedures
and practices, her experience and

knowledge regarding earthquakes,
Oklahoma Insurance Commission
publications, and engineering

experience and qualifications.

 

 

Cindi L. Miles

Independent Property Adjuster
9101 College Avenue

Guthrie, OK 73044

home, and cost of repairs.

Defendant’s expert to be deposed.
Anticipated testimony regarding
inspection of Plaintiffs’ home,
knowledge of earthquake damage,
determination of damage to Plaintiffs’

 

Chad White Heckman

CSAA Fire and Casualty Insurance Co.

c/o R. Greg Andrews

Pignato, Cooper, Kolker & Roberson, P.C.

Robinson Renaissance Building

119 N. Robinson Ave., 11" Floor
Oklahoma City, OK 73102

Knowledge of Defendant’s claim
policies, practices, guidelines, and
procedures, handling and denial of
Plaintiffs claim, the investigation of
Plaintiffs’ claim, his knowledge of
Defendant’s use of engineers to
investigate earthquake claims, the
investigation and determination made
by Rimkus Engineering, and
Plaintiffs’ insurance coverage.

 

 

_ David Battle

PreConstruction Services, Inc.
2512 W. Interstate 44 Service Rd.
Oklahoma City, OK 73112

 

Defendant’s expert witness. As per
deposition—his report, estimate,
photographs of damage to Plaintiffs’
home, his communication with
Stephen Ford regarding their
respective reports, findings, revisions,
and conclusions, and his expert
experience and qualifications.

 

 

 
Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 4 of 8
Case 5:17-cv-01302-D Document 41 Filed 11/21/18 Page 3 of 5

 

J. Stephen Ford, Ph.D., P.E.

Defendant’s expert witness to be

 

 

 

 

 

 

7,
ZFI Engineering Co. deposed. His report, inspection,
8411 S. Walker Ave. estimate, and photographs of damage
Oklahoma City, OK 73139 to Plaintiffs’ home, the condition of
the home, his communications with
David Battle regarding their
respective reports, findings, revisions,
and conclusions, and his expert
experience and qualifications.
8. {Barbara and John Fox Knowledge of the use of Rimkus
c/o Mansell Engel & Cole Engineering to deny their insurance
204 N. Robinson, 21° Floor claim.
Oklahoma City, OK 73102
9, |Donna Iser Knowledge of the use of Rimkus
c/o Mansell Engel & Cole Engineering to deny her insurance
204 N. Robinson, 21° Floor claim.
Oklahoma City, OK 73102 . a
10. jSean Wiley Plaintiffs’ expert rebuttal witness.
21312 State Highway 76 Professional construction and
Blanchard, OK 73010 restoration expert to testify regarding
the expert report of David Battle on
cost of repairs to Plaintiffs’ home.
11. |Defendant CSAA 30(B)(6) Witnesses Corporate representative(s) to testify

|CSAA Fire and Casualty Insurance Co.

c/o R. Greg Andrews

Pignato, Cooper, Kolker & Roberson, P.C.
Robinson Renaissance Building

119 N. Robinson Ave., 11 Floor
Oklahoma City, OK 73102

 

 

on subjects specified in Plaintiffs’
Notice of 30(B)(6) Deposition [Doc.
39] including, but not limited to,
Defendant’s earthquake claim
handling, training, and guidelines, the
criteria for selecting engineers, and
the applicability of unfair claims
settlement practices act, Defendant’s
claim status and premiums collection
in Oklahoma, and calculation of
Defendant’s net worth for the past}
three years.

 

 
Case 5:17-cv-01302-D Document 57-6
Case 5:17-cv-01302-D Document 41

Filed 01/25/19 Page 5of8
Filed 11/21/18 Page 4 of5

 

12.

Tim France

Rimkus Engineer

c/o R. Greg Andrews

Pignato, Cooper, Kolker & Roberson, P.C.
Robinson Renaissance Building

119 N. Robinson Ave., 11 Floor
Oklahoma City, OK 73102

As per deposition — his inspection,
estimate, photographs, and report of
damage to Plaintiffs’ home,
knowledge of estimate, condition of;
the home, Rimkus’ claim procedures
and practices, his experience and
knowledge regarding earthquakes,
Oklahoma Insurance Commission} —
publications, and engineering

 

experience and qualifications.

 

 

13.

Any witnesses necessary for rebuttal not otherwise objected to by Plaintiffs.

 

14.

Any witnesses listed by Defendant not otherwise objected to by Plaintiffs.

 

 

15.

 

Plaintiffs reserve the right to supplement its Witness List as discovery is ongoing.

 

 

MANSELL ENGEL & COLE

By:M. Adam Engel
Steven S. Mansell, OBA #10584
Mark A. Engel, OBA #10796
Kenneth G. Cole, OBA #11792
M. Adam Engel, OBA #32384
204 North Robinson Avenue, 21* Floor
Oklahoma City, OK 73102-7001
T: (405) 232-4100 ** F: (405) 232-4140

Firm E-mail: mec@meclaw.net
ATTORNEYS FOR PLAINTIFFS
 

Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 6 of 8
Case 5:17-cv-01302-D Document 41 Filed 11/21/18 Page 5of5

CERTIFICATE OF SERVICE

I hereby certify that on November 21, 2018, I electronically transmitted the
attached document to the Clerk of the Court using the ECF system for filing and
transmittal of a Notice of Electronic Filing to the following registrants:

Gerard F. Pignato (jerry@pclaw.org)
R. Greg Andrews (greg@andrews.law)
Dixie A. Craven (dixie oclaw.org)

 
 

ATTORNEYS FOR DEFENDANT —
CSAA FIRE AND CASUALTY INSURANCE

s/Adam M, Engel _
Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 7 of 8

Catherine Storton

From: Federal Emails

Sent: Wednesday, November 21, 2018 3:46 PM

To: Brad Roberson; Catherine Storton

Subject: FW: Activity in Case 5:17-cv-01302-D Smith et al v. CSAA Fire and Casualty Insurance Company

et al Witness List

 

From: okwd_ecf_notice@okwd.uscourts.gov
Sent: Wednesday, November 21, 2018 3:47:06 PM (UTC-06:00) Central Time (US & Canada)

To: okwdecf@okwd.uscourts.gov
Subject: Activity in Case 5:17-cv-01302-D Smith et al v. CSAA Fire and Casualty Insurance Company et al Witness List

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-

mail because the mail box is unattended.
**k*NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys

of record and parties in a case (including pro se litigants) to receive one free electronic copy of all documents
filed electronically, if receipt is required by law or directed by the filer. PACER access fees apply to all other
users. To avoid later charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

USS. District Court

Western District of Oklahoma[LIVE]

Notice of Electronic Filing

The following transaction was entered by Engel, M on 11/21/2018 at 3:47 PM CST and filed on 11/21/2018

Case Name: Smith et al v. CSAA Fire and Casualty Insurance Company et al
Case Number: 5:17-cv-01302-D
Filer: Crystal Smith

Sean Smith

Document Number: 41

Docket Text:

Witness List Final by Plaintiffs Crystal Smith, Sean Smith. (Engel, M)

5:17-cv-01302-D Notice has been electronically mailed to:

Dixie A Craven  dixie@pclaw.org, cheri@pclaw.org

Gerard F Pignato jerry@pclaw.org, federal@pclaw.org, lisac@pclaw.org

Kenneth G Cole kcole@meclaw.net, cknowles@meclaw.net

M Adam Engel aengel@meclaw.net, cknowles@meclaw.net, hharp@meclaw.net, lpowers@meclaw.net

Mark A Engel mengel@meclaw.net, cknowles@meclaw.net, hharp@meclaw.net

1
Case 5:17-cv-01302-D Document 57-6 Filed 01/25/19 Page 8 of 8
Matthew K Felty (Terminated) mkfelty@lytlesoule.com, schuler@lytlesoule.com

Michael C Felty (Terminated) felty@lytlesoule.com, schuler@lytlesoule.com

R Greg Andrews  greg@andrews.law

Steven S Mansell smansell@meclaw.net, hharp@meclaw.net
5:17-cv-01302-D Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ ID=1041971380 [Date=1 1/21/2018] [FileNumber=3 8926 16-
0] [72154e97d58 fa26c935c01a9565 12b3 10c34056b4c69e3381f14d1 3aff7003d6f9
5661ad83d87c6e14974375d98b1eeScf3c0d8d1638e8c3fd4bb28955415702]]
